UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 or 15d-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 For the month of December, 2012 Commission File Number: 001-14946 CEMEX, S.A.B. de C.V. (Translation of Registrant's name into English) Avenida Ricardo Margáin Zozaya #325, Colonia Valle del Campestre Garza García, Nuevo León, México 66265 (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F XForm 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): ­ Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Contents 1. Press release, dated December 17, 2012, announcing CEMEX, S.A.B. de C.V.’s (NYSE:CX) successful completion of its financial plan for 2012. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, CEMEX, S.A.B. de C.V. has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. CEMEX, S.A.B. de C.V. (Registrant) Date: December 17, 2012 By: /s/ Rafael Garza Name: Rafael Garza Title: Chief Comptroller EXHIBIT INDEX EXHIBIT NO. DESCRIPTION 1. Press release, dated December 17, 2012, announcing CEMEX, S.A.B. de C.V.’s (NYSE:CX) successful completion of its financial plan for 2012.
